Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Ahn et al, Jeon et al, Zhang et al and Saliba et al articles cited in information disclosure statement filed 30 March 2020 fail to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the titles for these articles are missing.  They have been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
The Goldschmidt et al articles cited in the information disclosure statement filed 30 March 2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Drawings
The drawings are objected to because the shading of each the lines in figures 1A, 1D, 1E, 1F, 2B, 2C, 2D, 3C, 3D and 4-7 are so close in tone that they cannot be distinguished from each. 

The photograph in figure 3B is in color. This figure is objected to since applicants have not meet any of the requirements for the acceptance of color photographs. Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
	The patent or application file contains at least one drawing executed in color. 	Copies of this patent or patent application publication with color drawing(s) will be 	provided by the Office upon request and payment of the necessary fee.

Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Figures 9B-9E are objected to because the shading of dots are so close in tone that they cannot be distinguished from each. Furthermore, the specification indicates that one set of dots is black and the other set is magenta in these figures, but the supplied figures are in black and white, not color. Figures 9F-9I are objected to because it is unclear which set of lines applies to MAPbI3 and which apply to MA0.6FA0.4PbI2.8Br0.2 since the specification indicates that one set of lines is black and the other set is magenta in these figures, but the supplied figures are in black and white, not color. Thus both sets of lines in the figures are greyish black in color. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 
Specification
The disclosure is objected to because of the following informalities:
It is unclear to what the superscripts in lines 17, 19, 21, 26, 27, 29, 33 and 35 on page 1; lines 6, 7 and 11 on page 2; lines 25, 34 and 38 on page 8; lines 25 and 30 on page 9; lines 18, 22 and 37 on page 11; lines 2, 5, 13, 20, 27, 33 and 37 on page 12; line 1 on page 13; and line 12 on page 14 refer.   
The sentence in lines 5-6 on page 5 is confusing as written. It is suggested to rewrite it as “The perovskite film according to (5) or (6), wherein formation of carrier traps is suppressed more than in a CH3NH3PbI3 film.” 
Page 6, lines 28-29 teaches a light emitting device comprising the perovskite film according to any one of (1) to (22). The structure of this light emitting device is unclear. It is unclear if the film acts as the light emitting layer of the device, if it acts as a color/wavelength  
It is unclear what other perovskite compositions meet the requirements set forth in line 31 on page 4 through line 6, page 5 besides those having the formulas (I) and (2). Applicants are reminded that “perovskite” reads on any compound having the general formula ABM3, where A and B are each cations and M is the anion which binds to the cations and the compound has the same crystal structure as CaTiO3. Appropriate correction is required.
Claim Objections
Claims 6 and 7 are objected to because of the following informalities:  
In both of these claims, the preamble should be “The perovskite film according to claim 5”. The wording of claim 7 is imprecise and thus claim 7 should be rewritten as “The perovskite film according to claim 5, wherein formation of carrier traps is suppressed more than in a CH3NH3PbI3 film.” Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 21 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Ex parte Spacht 165 USPQ 409 (PO BdPatApp 1969); Ex parte Slob 157 USPQ 172 (PO BdPatApp 1967); Ex parte Pulvari 157 USPQ 169 (PO BdPatApp 1966). The term “perovskite” does not define any specific composition since this term refers to any compound having the general formula ABM3, where A and B are each cations and M is the anion which binds to the cations and the compound has the same crystal structure as CaTiO3.
	Claim 21 teaches n’ can be 0.1 to 0.7, but there is no n’ in the claimed formula. Thus this claim is indefinite.
	The structure of the light emitting device of claim 25 is unclear and thus the claim is indefinite. It is unclear if the film acts as the light emitting layer of the device, if it acts as a color/wavelength  convertor in the device, or if it can have some other purpose in the device, especially since there is no requirement that the film of (1)-(7) absorb and/or emit light. 
Claim Interpretation
	The teaching in claim 21 of n’ can be 0.1 to 0.7 appears to be a typographical error. Thus the Examiner is interpreting the n’ in this claim as t’ based on the teachings in claim 22.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claims 1-9, 11-15, 17, 18 and 26 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Zhang et al.
	This article teaches films of FA0.85MA0.15PbI2.55Br0.45, Rb0.05FA0.80MA0.15PbI2.55Br0.45 and Cs0.05FA0.80MA0.15PbI2.55Br0.45 and a solar cell comprising a film of Rb0.05FA0.80MA0.15PbI2.55Br0.45, where FA is formamidinium and MA is methyl ammonium. The composition of these perovskite films fall within the formulas of claims 8, 9, 11-15, 17 and 18 and therefore must meet the property requirements of claims 1-7, absent any showing to the contrary. The article clearly anticipates the claimed films and solar cell. 
 	Claims 1-9, 11, 12, 23 and 26 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Zhang et al.
	This article teaches a film of FA0.85MA0.15PbI2.55Br0.45 and a solar cell comprising the film, where FA is formamidinium and MA is methyl ammonium. The article also teaches films of FA1-xMAxPbI3-3xBr3x, where x is 0.05, 0.1, 0.2, 0.25 and 0.3. The composition of these perovskite films fall within the formulas of claims 8, 9, 11 and 12 and therefore must meet the property requirements of claims 1-7, absent any showing to the contrary. The article teaches forming films having the different taught compositions and observing, using XRD,  the phase transition of these films over the temperature range at which FAPbI3 has a phase transition and then selecting the composition that is the most stable. This is the process of claim 23. The article clearly anticipates the claimed films, method and solar cell.
	Claims 1-12, 19, 20, 24 and 26 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Ahn et al.
This article teaches a film of FA0.4MA0.6PbI2.9Br0.1 and a solar cell comprising the film, where FA is formamidinium and MA is methyl ammonium. The composition of these perovskite films fall within the formulas of claims 8-12, 19 and 20 and therefore must meet the property requirements of claims 1-7, absent any showing to the contrary. The article teaches forming a film of FA0.4MA0.6PbI2.9Br0.1 and a film of  MaPbI3 and then to compare the formation of carrier traps in the two films. The FA0.4MA0.6PbI2.9Br0.1 film is taught to have better performed  and thus the article teaches to form film of this perovskite. This is the process of claim 24.  The article clearly anticipates the claimed films, method and solar cell. 
Claims 1-7, 13, 18, 23 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/198889.
This reference teaches a film of FA1-xCsxPbI3-yBry, where FA is formamidinium, x is 0.05 or 0.1 and y is 0<y<3 (pg. 5 and 31) and a solar cell comprising this film. The composition of these perovskite films fall within the formulas of claims 13 and 18 and therefore must meet the property requirements of claims 1-7, absent any showing to the contrary. The examples on page 41-44 teach teaches forming films having the different taught compositions and observing, using XRD, the phase transition of these films over the temperature range and then selecting the composition that is the most stable. This is the process of claim 23. The reference clearly anticipates the claimed films, method and solar cell. 
Claims 1-12, 19, 20 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017/090861.
U.S. patent application publication 2020/0277313 is the national stage application for WO 2017/090861 and thus it is the English translation for WO 2017/090861.
0.4MA0.6PbI2.9Br0.1, where FA is formamidinium and MA is methyl ammonium. The composition of these perovskite films fall within the formulas of claims 8-12 , 19 and 20 and therefore must meet the property requirements of claims 1-7, absent any showing to the contrary. The article clearly anticipates the claimed films and solar cell. 
Claims 1, 2, 5-12, 19, 20, 23 and 26 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by U.S. patent 10,804,412.
This reference teaches a perovskite film, and a solar cell comprising the film, where the film does not undergo a phase transition or change in crystal structure in the temperature range of about -40oC to 150oC (col. 2, line 1-col. 3, line 7). This film and cell anticipate those of claims 1, 2 and 26. The reference teaches the film has the formula FA1-mMAmM(I1-nBrn)3, where M is a divalent metal, preferably Pb; m is 0.4-0.5 and n is 0.04-0.07 or  FA1-mMAmMI3-3nBr3n, where M is a divalent metal, preferably Pb; m is 0.4-0.5 and 3n is 0.12-0.21  and  FA0.45MA0.55Pb(I0.95Br0.05)3 or FA0.45MA0.55PbI2.85Br0.15. FA is formamidinium and MA is methyl ammonium in the taught formulas.  The composition of these perovskite films fall within the formulas of claims 8-12 , 19 and 20 and therefore must meet the property requirements of claims 5-7, absent any showing to the contrary. The reference also teaches the film has the formula FA1-mMAmM(I1-nBrn)3, where M is a divalent metal, preferably Pb; m is 0.2-0.7 and 0<n<0.15 or  FA1-mMAmMI3-3nBr3n, where M is a divalent metal, preferably Pb; m is 0.2-0.7 and 0<3n<0.3. This formulas falls within that of claims 8, 9 and 12 and therefore must meet the property requirements of claims 5-7, absent any showing to the contrary. The teachings in columns 8 and 9 and figures 7-9 teach forming films having the different taught compositions and observing, . 
Claims 1-8, 12 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. patent application publication 20170213967.
This reference teaches a light emitting device comprising a perovksite film of (CH3NH3)PbBr2I. This perovksite falls within that of claims 8 and 12 and therefore must meet the property requirements of claims 1-7, absent any showing to the contrary. The reference clearly anticipates the claimed films and light emitting device. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 13, 17, 18, 21 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/198889.
	This reference teaches a film of FA1-xCsxPbI3-yBry, where FA is formamidinium, x is 0<x< 0.4 and y is 0<y<3 (pg. 5 and 31) and a solar cell comprising this film. The composition of these perovskite films overlap the formulas of claims 13, 17, 18 and 21. Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. The taught film would be expected to meet the property requirements of . 
Claims 1-12, 19, 20, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/090861.
	This reference teaches perovskite films and solar cells and light emitting diodes, which are light emitting devices (para 11-12) comprising the films. The reference the film ca have the formula (CH3NH3)a(CH2(NH2)2)bPbIdBr3, where a+b=1, d+e=3, a=0.05-0.95, b=0.05-0.95, d=0.05-2.95 and e=0.05-2.95 (para 35-37). This formula overlaps the formulas of claims 8-12, 19 and 20. Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. The taught film would be expected to meet the property requirements of claims 1-7 in the overlapping ranges, absent any showing to the contrary. The reference suggests the claimed films, light emitting device and solar cell. 
Claims 10, 11, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent 10,804,412.
This reference teaches a perovskite film having the formula FA1-mMAmM(I1-nBrn)3, where M is a divalent metal, preferably Pb; m is 0.2-0.7 and 0<n<0.15 or  FA1-mMAmMI3-3nBr3n, where M is a divalent metal, preferably Pb; m is 0.2-0.7 and 0<3n<0.3. FA is formamidinium and MA is methyl ammonium in the taught formulas. This formula overlaps the formulas of claims 10, 11, 19 and 20. Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. The taught film would be expected to meet the property requirements of claims 5-7 in the overlapping ranges, absent any showing to the contrary. The reference suggests the claimed films.
Claims 1-7, 13, 15-18 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2018/0105543.
	This reference teaches perovskite films of the formula FA0.55MA0.4Cs0.05PbI2.9-yBr0.1Cly where y is 0-2.9 and a solar cell comprising this film (para 50, 61 and 81). FA is formamidinium and MA is methyl ammonium in he taught formulas. Thus the reference suggests to one of ordinary skill in the art a perovskite film of the formula FA0.55MA0.4Cs0.05PbI2.9Br0.1 and a solar cell comprising this film. This suggested formula falls within that of claims 13 and 15-18 and therefore must meet the property requirements of claims 1-7, absent any showing to the contrary. The reference suggests the claimed films and solar cell. 
Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	There is no teaching or suggestion in the cited art of record of a perovskite film having the formula Rbr’(NH2CH2NH2)t’(CH3NH3)1-r’-t’PbBrm’I1-m’, where r’=0.01-0.1, t’=0.1-0.7 and m’=0.1-0.7.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached M-F: 6:00-2:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
1/6/21